DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of receiving, determining, and performing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of receiving, determining, and performing is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 8 is similar to claim 1 but recites a system, rather than a method and the system include a processor; a memory including instructions that, when executed by the processor to perform steps of claim 1. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 8 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-
Claim 15 is similar to claim 1 but recites a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause the processor to perform a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 15 for the same reason discussed above with regard to the rejection of claim 1.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1,5, 6, 8, 12, 13, 15, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 15 of U.S. Patent No. 10,495,673. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
US application 17/089188
1. A method, comprising: receiving one or more power usage measurements for a set of elements, the one or more power usage measurements resulting from usage of the set of elements by a user; determining a user behavior based at least on an analysis of the one or more power usage measurements of at least one of 
6. The method of claim 1, wherein the one or more power usage measurements are received from a hardware-based power measurement device.

5. The method of claim 1, wherein the one or more power usage measurements are based on one of: a time of use, a frequency of use, a duration of use, or a magnitude of power consumed.

8. A system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving one or more power usage measurements for a set of elements, the one or more power usage measurements resulting from usage of the set of elements by a user; determining a user behavior based at least on an analysis of the one or more power usage measurements of at least one of the set of elements; and based on a determined user behavior, causing the at least one of the set of elements to perform an action that affects a power function of the at least one of the set of elements.


12. The system of claim 8, wherein the one or more power usage measurements are based on one of: a time of use, a frequency of use, a duration of use, or a magnitude of power consumed.

15. A non-transitory computer-readable medium comprising instructions, which when executed by a processor, cause the processor to perform operations comprising: receiving one or more power usage measurements for a set of elements, the one or more power usage measurements resulting from usage of the set of elements by a user; determining a user behavior based at least on an analysis of the one or more power usage measurements of at least one of the set of elements; and based on a determined user behavior, causing the at least one of the set of elements to perform an action that affects a power function of the at least one of the set of elements.
20. The non-transitory computer-readable medium of claim 15, wherein the one or more power usage measurements are received from a hardware-based power measurement device.

8. A method for monitoring power usage, the method comprising: measuring one or more power usage measurements for one or more elements using a hardware-based power measurement device, the one or more power usage measurements resulting from usage of the one or more elements by a user; 


10. The method of claim 8, wherein the power usage measurements are based on a time of use, a frequency of use, a duration of use, or a magnitude of power consumed.

1. An apparatus for monitoring power usage, the apparatus comprising: one or more hardware processors; memory to store instructions that, when executed by the one or more hardware processors perform operations comprising: measuring one or more power usage measurements for one or more elements using a hardware-based power measurement device, the one or more power usage measurements resulting from usage of the one or more elements by a user; determining a behavior of the user by analyzing the one or more power usage measurements; and based on the behavior of the user determined by analyzing the one or more power usage 

3. The apparatus of claim 1, wherein the power usage measurements are based on a time of use, a frequency of use, a duration of use, or a magnitude of power consumed.

15. A non-transitory computer-readable medium having stored thereon instructions that, when executed by a processor, cause the processor to perform operations comprising: measuring one or more power usage measurements for one or more elements using a hardware-based power measurement device, the one or more power usage measurements resulting from usage of the one or more elements by a user; determining a behavior of the user by analyzing the one or more power usage measurements; and based on the behavior of the user determined by analyzing the one or more power usage measurements, causing the one or more elements to perform an action that affects a power function of the one or more elements.


Claims 1-2, 4, 6-8, 13-16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9, 13, 16 of U.S. Patent No. 10,866,268. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
US application 17/089188
1. A method, comprising: receiving one or more power usage measurements for a set of elements, the one or more power usage measurements resulting from usage of the set of elements by a user; determining a user behavior based at least on an analysis of the one or more power usage measurements of at least one of the set of elements; and based on a determined user behavior, causing the at least one of the set of elements to perform an action that affects a power function of the at least one of the set of elements.
6. The method of claim 1, wherein the one or more power usage measurements are received from a hardware-based power measurement device.

2. The method of claim 1, further comprising: based on the determined user behavior, causing display of a notification corresponding to a suggestion of the 

4. The method of claim 1, further comprising: identifying the set of elements based at least in part on a set of identifiers associated with the set of elements.

7. The method of claim 6, wherein the hardware-based power measurement device is coupled to a power plug or a power cord.

8. A system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving one or more power usage measurements for a set of elements, the one or more power usage measurements resulting from usage of the set of elements by a user; determining a user behavior based at least on an analysis of the one or more power usage measurements of at least one of the set of elements; and based on a determined user behavior, causing the at least one of the set of elements to perform an action that affects a power function of the at least one of the set of elements.


14. The system of claim 13, wherein the hardware-based power measurement device is coupled to a power plug or a power cord.

15. A non-transitory computer-readable medium comprising instructions, which when executed by a processor, cause the processor to perform operations comprising: receiving one or more power usage measurements for a set of elements, the one or more power usage measurements resulting from usage of the set of elements by a user; determining a user behavior based at least on an analysis of the one or more power usage measurements of at least one of the set of elements; and based on a determined user behavior, causing the at least one of the set of elements to perform an action that affects a power function of the at least one of the set of elements.
20. The non-transitory computer-readable medium of claim 15, wherein the one or more power usage measurements are received from a hardware-based power measurement device.


1. A method, comprising: receiving, by a power monitor implemented on a server, a set of power usage measurements for a set of elements from a hardware-based power measurement device separate from the set of elements, the set of power usage measurements resulting from usage of the set of elements by a set of users; determining a behavior of the set of users based on an analysis of the set of power usage measurements; and based on the behavior of the set of users, causing at least one of the set of elements to perform an action that affects a power function of the at least one of the set of elements.

4. The method of claim 1, further comprising: causing a display of at least one notification based at least in 

6. The method of claim 1, further comprising: identifying the hardware-based power measurement device based at least in part on an identifier associated with the hardware-based power measurement device.
3. The method of claim 2, wherein the hardware-based power measurement device is an element of a power plug or an element of a power cord.

7. A system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving, by a power monitor implemented on a server, a set of power usage measurements for a set of elements from a hardware-based power measurement device separate from the set of elements, the set of power usage measurements resulting from usage of the set of elements by a set of users; determining a behavior of the set of users based on an analysis of the set of power usage measurements; and based on the behavior of the set of users, causing at least one of the set of elements to perform an action that affects a 


9. The system of claim 8, wherein the hardware-based power measurement device is an element of a power plug or an element of a power cord.

13. A non-transitory computer-readable medium comprising instructions, which when executed by a processor, cause the processor to perform operations comprising: receiving, by a power monitor implemented on a server, a set of power usage measurements for a set of elements from a hardware-based power measurement device separate from the set of elements, the set of power usage measurements resulting from usage of the set of elements by a set of users; determining a behavior of the set of users based on an analysis of the set of power usage measurements; and based on the behavior of the set of users, causing at least one of the set of elements to perform an action that affects a power function of the at least one of the set of elements.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JOHN H LE/Primary Examiner, Art Unit 2862